        Case 3:21-cv-00297-JWD-RLB             Document 12       08/10/21 Page 1 of 1


                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

JILL HENDERSON                                                      CIVIL ACTION

VERSUS                                                              NO. 21-297-JWD-RLB

BOARD OF SUPERVISORS OF
SOUTHERN UNIVERSITY AND
A & M COLLEGE, ET AL.

                                             ORDER

       Before the Court is Defendants’ Motion for a Protective Order filed on July 15, 2021. (R.

Doc. 11). The deadline for filing an opposition has expired. LR 7(f). Accordingly, the Motion to

Stay is unopposed.

       Defendants seek a stay of discovery on the basis that they have filed a Motion to Dismiss

(R. Doc. 5) in which they assert the defense of qualified immunity. Given the asserted defenses

of qualified immunity, the Court finds good cause to stay discovery. See Lion Boulos v. Wilson,

834 F.2d 504, 507 (5th Cir. 1987).

       Having reviewed the record, and considering the relief sought is unopposed,

       IT IS ORDERED that Defendants’ Motion for a Protective Order is GRANTED, and

discovery is STAYED until further order of the Court.

       IT IS FURTHER ORDERED that the Scheduling Conference set for September 16,

2021, and the deadline to file a Joint Status Report set for September 2, 2021 (R. Docs. 4, 9) are

CONTINUED. The parties shall contact the undersigned after the resolution of the Motion to

Dismiss addressing the issue of qualified immunity to reset the foregoing deadlines.

       Signed in Baton Rouge, Louisiana, on August 10, 2021.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE
